DETAILED ACTION
	This office action is in response to the RCE on 6/3/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/21 has been entered.
 
Election/Restrictions
Newly submitted claims 6 - 8 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 5, drawn to a silicon carbide substrate, classified in H01L 29/1608.
II. Claims 6 - 8, drawn to a method of manufacturing a silicon carbide substrate, classified in H01L 21/02664.
The inventions are independent or distinct, each from the other because:

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings have acquired a separate status in the art in view of their different classification;
the species or groupings require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6 - 8 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Myers-Ward et al., “Spontaneous Conversion of Basal Plane Dislocations in 4° Off-Axis 4H-SiC Epitaxial Layers”, Cryst. Growth Des. 2014) in view of Matsuhata et al. (“Analysis of Dislocation Structures in 4H-SiC by Synchrotron X-Ray Topography”, Electr Eng Jpn, 197(3): 3-17, 2016 translated from Denki Gakkai Ronbunshi, Vol. 135-A, No.12, December 2015, pp. 768-779).
	Regarding claim 1, Myers-Ward et al. teaches a silicon carbide epitaxial substrate comprising: a silicon carbide single-crystal substrate having a polytype of 4H and having a principal surface inclined at an angle Θ from a {0001} plane in a <11-20> direction (see pp. 5332, third paragraph, also see Title); and a silicon carbide epitaxial layer provided on the principal surface and having a basal plane dislocation (see Abstract), wherein even when the basal plane dislocation is irradiated with an ultraviolet light having a power of 270 mW and a wavelength of 313 nm for 10 seconds, the basal plane dislocation does not move (Abstract teaches basal plane dislocations are converted, therefore, they would not move).
	Myers-Ward et al. does not teach that the basal plane dislocation has a portion extending in a <1-100> direction and a portion extending in a <11-20> direction, however, Matsuhata et al. 
It should be noted that the claim includes product-by-process features.  The feature of “the silicon carbide epitaxial substrate has been subjected to irradiation with an ultraviolet light having a predetermined power and a predetermined wavelength for a predetermined period of time to stabilize the basal plane dislocation” is a product-by-process feature.  It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe, 227 USPQ 964, 966, 1985, also MPEP § 2113).  The product of this claim is taught by the prior art, therefore, this claim is rejected in view of Myers-Ward et al. and Matsuhata et al.
Regarding claim 3, Myers-Ward et al. teaches that the angle Θ is 4° (see at least Title).
Regarding claims 4 - 5, claims 4 - 5 are product-by-process claims.  It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe, 227 USPQ 964, 966, 1985, also .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Myers-Ward et al. in view of Matsuhata et al. as applied to claim 1 above, and further in view of Burk et al. (US 2014/0054609).
Regarding claim 2, Myers-Ward et al. teaches 75 mm and 100 mm substrate sizes (pp. 5332 third paragraph and pp. 5336 second paragraph) but does not teach a diameter of greater than or equal to 150 mm.  Burk et al. teaches that an epitaxial SiC substrate can be about 150 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a substrate diameter of about 150 mm for the substrate size of Myers-Ward et al. since doing so would allow one to form more devices on one substrate.

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive.  Although the structure implied by the manufacturing steps should be considered, the prior art supports that a stabilized basal plane dislocation can be achieved through other manufacturing steps different from that of Applicant.  Furthermore, claims 6 - 8 have been withdrawn by election by original presentation.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813